DETAILED ACTION

	Acknowledgment is made of the preliminary amendment filed on 3/20/2020.  Claims 17-32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhse et al (US 2020/0283636) (hereinafter referred to as ‘Fuhse’).
Fuhse teaches
Regarding claim 17, a method for producing pigments, comprising the steps of:
creating a first layer on a substrate;
structuring the first layer; and
detaching the pigments from the substrate;
wherein the first layer is a crack-forming layer so that the first layer is structured by the arising of cracks (see paragraph 59); and
prior to detaching the pigments, a pigment layer (pigment layer 23) is applied onto the first layer structured by the cracks (see paragraph 104);
the method according to claim 17, wherein the pigments comprise:
the pigment layer, or
the pigment layer and the first layer;
the method according to claim 17, wherein the pigment layer is structured into a plurality of pigment sections by application to the structured first layer (paragraph 60);
the method according to claim 17, wherein the applied pigment layer lies with pigment sections on pigment islands of the first layer and with pigment residues in the cracks on the substrate;
the method according to claim 17, wherein the first layer forms the cracks by itself, within the framework of a solidification of the first layer;
the method according to claim 17, wherein the first layer and/or a method parameter is adapted within the framework of the crack formation to generate pigments of specified size, with sizes within a target size distribution;
the method according to claim 17, wherein nucleus points for the crack formation are created in the form of partial recessions, in the substrate or the first layer, so that the shape of the pigments is determined by the nucleus points;
the method according to claim 17, wherein the first layer is applied in several stripes;
the method according to claim 17, wherein the pigment layer comprises several partial layers;
the method according to claim 17, wherein a soluble layer is dissolved in the step of detaching the pigments from the substrate (see paragraph 98);
the method according to claim 26, wherein the soluble layer is a partial layer of the substrate or the first layer;
the method according to claim 26, wherein the soluble layer is water-soluble;
the method according to claim 17, wherein the method comprises the further steps of: bringing into contact the pigment layer with an intermediate substrate, wherein the structured pigment layer adheres in sections to the intermediate substrate; and
separating intermediate substrate and substrate, wherein the pigments are detached from the substrate by the step of separating;
the method according to claim 29, wherein at least the pigment layer adheres to a soluble layer of the intermediate substrate, which is arranged on a foil layer of the intermediate substrate;
pigments produced with a method according to claim 17;
an intermediate product for producing pigments, according to claim 17, having a substrate on which are arranged:
a first layer, wherein the first layer as a crack-forming layer has formed cracks; and
a pigment layer which is arranged on the first layer structured by the cracks and thereby structured into a plurality of pigments detachable from the substrate, formed at least by the pigment layer and optionally by the first layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 27, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876